IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: ESTATE OF MARY AGNES                : No. 116 WM 2016
LEWIS                                      :
                                           :
                                           :
PETITION OF: RICHARD T. LEWIS              :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of January, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED, and the Application to Strike is

DISMISSED AS MOOT.